Citation Nr: 0602398	
Decision Date: 01/27/06    Archive Date: 02/07/06

DOCKET NO.  03-28 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
depressive neurosis.


REPRESENTATION

Veteran represented by: Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel






INTRODUCTION

The veteran served on active duty from January 1964 to 
November 1964.

The issue of whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for depressive neurosis comes before the Board of 
Veterans' Appeals (Board) on appeal from a January 2003 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Oakland, California.  The veteran 
requested a regional hearing before a Board member; however, 
he failed to appear for his May 2005 hearing.  The veteran 
provided no good cause for failing to appear and no further 
requests for a hearing were noted in the record.

In a July 1982 rating decision, the RO denied service 
connection for a personality disorder and depressive 
neurosis.  In August 2001, the veteran filed to reopen his 
claim for service connection for a personality disorder and 
depressive neurosis.  In a January 2003 rating decision, the 
RO stated that there had not been any new and material 
evidence to reopen the veteran's claim for service connection 
for a personality disorder and depressive neurosis.  In the 
veteran's Notice of Disagreement (NOD), the veteran limited 
his appeal to service connection for depressive neurosis.  
Similar to the NOD, the Statement of the Case addresses only 
whether new and material evidence had been submitted to 
reopen a claim for depressive neurosis.  Thus, the only issue 
perfected on appeal is whether there is new and material 
evidence to reopen a claim for service connection for 
depressive neurosis.


FINDINGS OF FACT

1. By rating decision in July 1982, the RO denied entitlement 
to service connection for a personality disorder and 
depressive neurosis.  The veteran filed a notice of 
disagreement and a Statement of the case was issued in July 
1982.  The veteran was advised of the adverse determination 
and of his procedural and appellate rights; however, he did 
not file a timely appeal within one year of the July 1982 
decision.

 2. Evidence received since the July 1982 rating decision 
does not raise a reasonable possibility of substantiating the 
claim of entitlement to service connection for depressive 
neurosis. 


CONCLUSIONS OF LAW

1.  The July 1982 rating decision, which denied entitlement 
to service connection for depressive neurosis, is final.  38 
U.S.C.A. § 7105(c) (West 2002 & Supp. 2005).

2.  Evidence received since the July 1982 rating decision is 
not new and material and the claim of entitlement to service 
connection for depressive may not be reopened.  38 U.S.C.A. 
§§ 5108 (West 2002 & Supp. 2005); 38 C.F.R. § 3.156 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2005).  The legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a).  These regulations establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits.

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.

In the instant case, the veteran received VCAA notification 
prior to the initial unfavorable agency decision on January 
2003.  The RO provided the veteran 38 U.S.C.A. § 5103(a) 
notice to his new and material claim in letters dated October 
2001, June 2002 December 2003, which informed him that he 
could provide evidence or location of such and requested that 
he provide any evidence in his possession.  In addition, the 
August 2003 statement of the case (SOC) provided the veteran 
with a summary of the evidence, the applicable law and 
regulations and a discussion of the facts of the case.  The 
VCAA letters and the SOC specifically notified the veteran 
that VA would obtain all relevant evidence in the custody of 
a federal department or agency, including VA, Veteran's 
Center, service department, Social Security, and other 
federal agencies.  He was advised that it was his 
responsibility to either send records pertinent to his claim, 
or to provide a properly executed release so that VA could 
request the records for him.  The veteran was also asked to 
advise VA if there were any other information or evidence he 
considered relevant to this claim so that VA could help by 
getting that evidence.  It is the Board's conclusion that the 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  The duty to notify the veteran was satisfied 
under the circumstances of this case.  38 U.S.C.A. § 5103.

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).

The veteran stated that he received treatment at the Kaiser 
South Foundation in Sacramento after January 2001 and the 
California State Compensation Fund.  The RO requested records 
from the California State Compensation Fund from January 2001 
to present, and was informed that since the veteran's claims 
were settled in 1992 and his last date of medical treatment 
authorized by the fund was in August 1998, there were no 
records for the requested time period.  The RO also requested 
records from the Kaiser South Foundation from January 2001 to 
present; Kaiser replied stating that there were no 
psychological records for the veteran.  The veteran stated 
that he had been admitted to the VAMC in Palo Alto, 
California.  The RO obtained those records.  It does not 
appear that there are any other additional records that are 
necessary to obtain before proceeding to a decision in this 
case.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.  

New and Material Evidence

In March 1982, the veteran applied for service connection for 
a nervous condition.  The evidence before the RO prior to the 
July 1982 rating decision included service records, service 
medical records, private medical records, and written 
statements from the veteran.  The service medical records 
show that the veteran was hospitalized in July 1964 because 
of a suicidal gesture.  The veteran was released, but then 
re-admitted the next day due to the continuing threat of 
suicide.  The veteran was diagnosed with severe emotional 
personality disorder and a psycho-physiological nervous 
system reaction of headaches.  In November 1964, the veteran 
was administratively separated from service under honorable 
conditions as unsuitable for military service because of 
severe personality disorder. 

In June 1982, a private physician diagnosed the veteran with 
depressive neurosis and mixed personality disorder.  

Based upon the above information, the RO denied the claim in 
a July 1982 rating decision stating that depressive neurosis 
was first shown 15 years after service and was unrelated to 
service, and that personality disorders are not diseases or 
injuries under 38 C.F.R. §3.303.  The RO notified the veteran 
of his right to appeal.  The veteran filed a timely Notice of 
Disagreement (NOD), a Statement of the case was issued in 
July 1982, and a hearing was scheduled.  The veteran did not 
appear for the hearing, and he did not file a timely appeal.  
Therefore, the July 1982 rating decision is final.  38 
U.S.C.A. § 7105 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.160(d), 20.302, 20.1103 (2005).  

In August 2001, the veteran applied to reopen the claim of 
service connection for depressive neurosis and a personality 
disorder.  As previously noted, the veteran stated that he 
was recently treated at the Kaiser South Foundation, the 
State Compensation Fund, and that he was admitted to the VAMC 
in Palo Alto for psychiatric treatment.  There were no 
treatment records available from the Kaiser South Foundation 
or the State Compensation Fund.  

Treatment records from the VAMC in Palo Alto show that the 
veteran was admitted on December 6, 2000 after attempting to 
jump out of a vehicle.  Records from December 2000 to 
September 2001 indicate that several health care 
professionals, including physicians, psychologists, nurses, 
and social workers, diagnosed the veteran with major 
depression, substance induced psychosis, personality 
disorder, cocaine dependence, and chronic drug use related 
problems.  There is no medical evidence in the file linking 
the veteran's depression to service.  

Prior unappealed decisions of the RO are final.  38 U.S.C.A. 
§ 7105(c) West (2002 & Supp. 2005); 39 C.F.R. §§ 3.160(d), 
20.302(a) (2005).  However, if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, VA shall reopen the claim and review the former 
disposition of the claim.  Manio v. Derwinski, 1 Vet. App 145 
(1991).  When determining whether additional evidence is new 
and material, VA must determine whether such evidence has 
been presented under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 30 U.S.C.A. § 5108.  
(West 2002 & Supp 2005).

As this claim was filed prior to August 29, 2001, the 
regulatory definition of new and material evidence means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156 (2001).  For the purpose of establishing 
whether new and material evidence has been submitted, the 
credibility of the evidence, although not its weight, is to 
be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The Board has a jurisdictional responsibility to consider 
whether it was proper for a claim to be reopened, regardless 
of whether the previous action denying the claim was appealed 
to the Board.  Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 
2001).

Upon review, the Board finds that the evidence submitted 
since the July 1982 decision, specifically the VAMC Palo Alto 
reports, is not new and material.  The evidence is new, as it 
was not previously submitted to the RO.  However, the 
evidence is not material as it shows treatment for the 
veteran's current disabilities including major depression and 
personality disorder.  The evidence of record in July 1982 
showed that the veteran was diagnosed with these disorders.  
The VAMC records do not relate the veteran's current 
depression to service.  Therefore, the evidence does not 
raise a reasonable possibility of substantiating the claim of 
service connection for depressive neurosis.

Accordingly, the Board finds that the evidence is neither new 
nor material.  38 C.F.R. § 3.156(a).  Thus, the claim of 
entitlement to service connection for depressive neurosis is 
not reopened.  Because the veteran has not fulfilled his 
threshold burden of submitting new and material evidence to 
reopen his finally disallowed claim, the benefit-of-the-doubt 
doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 
463, 467 (1993).





ORDER

New and material evidence has not been presented to reopen a 
claim of entitlement to service connection for a depressive 
neurosis, and the appeal is denied.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


